          Case 5:18-cv-02202-GJP Document 56 Filed 08/31/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    CARRINGTON K. JOSEPH,

                          Petitioner,
                                                                  CIVIL ACTION
         v.                                                       NO. 18-2202

    SCI-ROCKVIEW SUPERINTENDENT
    MARK GARMAN, et al.,

                          Respondents.


                                             ORDER

        AND NOW, this 31st day of August 2021, upon consideration of Joseph’s

Petition for a Writ of Habeas Corpus (ECF 1), the Amended Petitions (ECF 5, 8, 10, 12),

Respondents’ Response in Opposition (ECF 25), the Report and Recommendation of

United States Magistrate Judge Jacob Hart (ECF 30), and Joseph’s Objections (ECF

38), it is hereby ORDERED that:

      1. Joseph’s objections are OVERRULED and Magistrate Judge Hart’s Report and

         Recommendation (ECF 30) is APPROVED and ADOPTED;

      2. Joseph’s Petition for a Writ of Habeas Corpus (ECF 1) and his Amended

         Petitions (ECF 5, 8, 10, 12) are DENIED and DISMISSED;

      3. No certificate of appealability shall issue;1

      4. This case shall be CLOSED for statistical purposes.

                                                      BY THE COURT:

                                                       /s/ Gerald J. Pappert
                                                      ___________________________
                                                      GERALD J. PAPPERT, J.


1      Reasonable jurists would not debate the Court’s disposition of petitioner’s claims. See Slack
v. McDaniel, 529 U.S. 473, 484 (2000).


                                                  1
